DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to include a common special technical feature.  This is not found persuasive because all of the requirments of claim 1 are taught by the prior art, therefore there can be no common special technical feature. See the discussion below for details of how the prior art discloses each and every element of claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/25/2022.
Specification
The disclosure is objected to because of the following informalities: Pages 3, 11, 13 and 14 of the specification include ranges and units for the ranges that appear to include typographical errors. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “frequency” but the range has units of “nm.”  The scope of the claim is unclear as “nm” is not a unit of measurement for a frequency, and its unclear if the claim is attempting to limit the wavelength of the IR light beam, or what units the frequency range should be in. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. [WO2006/085643, “Hatse”] in view of Gautam et al. [US2017/0368762, “Gautam”] and either one of Scoggins et al. [US4588789, “Scoggins”] or Grover et al. [WO2013/079383, “Grover”].
Hatase discloses a method of laser welding an interface to form a joint, the method comprising irradiating a polymer-polymer interface with an infrared ("IR") light beam, wherein the polymer-polymer interface comprises a polyphenylene sulfide ("PPS") polymer composition in contact with a second polymer composition (page 1, 2, 10, 11); the PPS polymer composition comprises a metal cation (rare earth metal salt, Ca) (page 2, 6); the PPS polymer composition comprises a glass fiber (page 10); and the irradiating forms a joint comprising the PPS polymer composition and the second polymer composition (page 11). 
Hatase discloses reinforcing materials or fillers including glass fibers but does not disclose at least 25% by weight of flat glass fiber. 
Gautam discloses a laser weldable composition (paragraph 0002). Gautam discloses including a flat glass fiber with a weight percent within the claimed range (paragraphs 0048-53). 
Hatase discloses a metal cation but fails to disclose the concentration of the metal cation is at least 400 ppm and no more than 1,000 ppm. 
Scoggins discloses a composition including PPS with improved physical properties from the lowering of the rate of crystallization and melt crystallization temperature (column 1, lines 15-30). Scoggins discloses the PPS composition includes metal cations (column 2, lines 5-41) in a concentration of 100-3000ppm (column 3, lines 1-15). 
Grover discloses a polymer composition with improved flammability properties (paragraph 0001).  Grover discloses the composition includes PPS (table 1) and a metal cation (paragraph 0009, 0020), wherein the metal cation is in a concentration of 1 to 3000ppm (paragraph 0022). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hatase by including a flat glass fiber weight a weight percent greater than 25% as taught by Gautam in order to provide strength and reinforcement to the material while maintaining the materials ability to be laser welded; and to modify the method of Hatase by including the metal cations with a concentration as taught by either one of Scoggins or Grover in order to improve the properties of the material including flammability, and metal crystallization temperature. 
With respect to claim 2, Hatase discloses the IR light beam comprises light at a frequency of from 900 nm to 1000 nm (page 12, 15). 
With respect to claim 4, Hatase discloses the metal cation is Ca (page 2, 6). 
With respect to claim 6, Hatase discloses the IR light beam passes through the PPS polymer composition prior to irradiating the polymer-polymer interface (page 1, 2, 3). 
With respect to claim 7, Hatase discloses the PPS polymer composition comprises an infrared ("IR") transparent dye (page 4). 
With respect to claim 8, Hatase discloses the IR transparent dye is a black organic dye (page 8). 
With respect to claim 9, Hatase discloses the IR light beam passes through the second polymer composition prior to irradiating the polymer-polymer interface and the PPS polymer composition comprises an IR absorbing dye (page 11, 13; claim 11). 
With respect to claim 10, Hatase discloses the IR absorbing dye is a black organic dye (page 5, 13). 
With respect to claim 11, Hatase discloses the second polymer composition is a second PPS polymer composition (page 13). 
With respect to claim 12, Hatase discloses the second PPS polymer compositions comprises the same metal cation as the first PPS polymer (page 13). 
With respect to claim 13, Hatase discloses the PPS polymer composition is free of an organic dye (Hatase discloses dyes that are not organic dyes (page 5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 27, 2022